Exhibit 10.1

 

HOSPITALITY PROPERTIES TRUST

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of
                              , between                                (the
“Recipient”) and Hospitality Properties Trust (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Grant of Shares.  The Company hereby
grants to the Recipient, effective as of the date of this Agreement,           
shares of its common shares.  The shares so granted are hereinafter referred to
as the “Shares,” which term shall also include any shares of the Company issued
to the Recipient by virtue of his or her ownership of the Shares, by share
dividend, share split, recapitalization or otherwise.

 

2.                                       Vesting; Repurchase of Shares.

 

(a)                                  The Shares shall vest one-fifth as of the
date hereof, a further one-fifth on the                                    of
the year first following the date of this Agreement, a further one-fifth on the
                                   of the second year following the date of this
Agreement, a further one-fifth on the                                    of the
third year following the date of this Agreement and the final one-fifth on the
                             of the fourth year following the date of this
Agreement.  Any Shares not vested as of any date are herein referred to as
“Unvested Shares.”

 

(b)                                 In the event the Recipient ceases to render
significant services, whether as an employee or otherwise, to (i) the Company,
(ii) the entity which is the manager or shared services provider to the Company
or an entity controlled by, under common control with or controlling such entity
(collectively, the “Manager”), or (iii) an affiliate of the Company (which shall
be deemed for such purpose to include any other entity to which the Manager is
the manager or shared services provider), the Company shall have the right and
option to purchase from the Recipient, for an amount equal to $.01 per share (as
adjusted for any share split or combination, share dividend, recapitalization or
similar event) all or any portion of the Unvested Shares as of the date the
Recipient ceases to render such services.  The Company may exercise such
purchase option by delivering or mailing to the Recipient (or his or her
estate), at any time after the Recipient has ceased to render such services, a
written notice of exercise of such option.  Such notice shall specify the number
of Unvested Shares to be purchased.  The price to be paid for the Unvested
Shares to be repurchased may be payable, at the option of the Company, by wire
transfer of immediately available funds or in cash (by check) or any other
reasonable method.

 

--------------------------------------------------------------------------------


 

3.                                       Legends.  Each certificate or share
statement relating to the Shares shall prominently bear legends in substantially
the following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT OR AN OPINION OF THE TRUST’S COUNSEL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO TRANSFER AND/OR
VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO REPURCHASE RIGHTS
CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN AGREEMENT BETWEEN THE
TRUST AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS
AND REPURCHASE RIGHTS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE TRUST.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Company’s incentive share plan or the Company’s declaration of trust, any
applicable supplement thereto or bylaws, each as in effect from time to time, or
as the Company may otherwise determine appropriate.

 

4.                                       Tax Withholding.  To the extent
required by law, the Company shall withhold or cause to be withheld income and
other taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon request of the Company pay to the
Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested) as the Company may request.

 

5.                                       Termination.  This Agreement shall
continue in full force and effect until the earliest to occur of the following,
at which time except as otherwise specified below this Agreement shall
terminate: (a) the date on which all repurchase rights referred to in Section 2
hereof have terminated; or (b) except to the extent specified in such notice,
upon notice of termination by the Company to the Recipient pursuant to action
taken by the Company’s Board of Trustees.

 

6.                                       Miscellaneous.

 

(a)                                  Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without

 

2

--------------------------------------------------------------------------------


 

an agreement in writing executed by the Recipient, and the Company shall give
the Recipient written notice of such change or modification reasonably promptly
following the adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon , the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

Hospitality Properties Trust

 

400 Centre Street

 

Newton, MA 02458

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                    Employment Agreement.  This Agreement
shall not be construed as an agreement by the Company, any affiliate of the
Company to employ the Recipient, nor is the Company, any affiliate of the
Company obligated to continue employing the Recipient by reason of this
Agreement or the grant of shares to the Recipient hereunder.

 

(g)                                 Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

By:

 

 

Title:

 

 

 

RECIPIENT:

 

 

 

 

 

[Name]

 

[Address]

 

--------------------------------------------------------------------------------